UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6197



RONALD R. SMITHERMAN,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. James E. Bradberry, Magistrate
Judge. (CA-01-540-2)


Submitted:   April 25, 2002                    Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald R. Smitherman, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Ronald R. Smitherman filed an action under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001), challenging his state court convictions.

During the course of the § 2254 proceedings, Smitherman moved to

enjoin prison officials from opening legal mail he received in

connection with the § 2254 action.*            The magistrate judge denied

the motion, and Smitherman appeals.

       We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over       final   orders,   28   U.S.C.   §   1291   (1994),   and    certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).        The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.            Accordingly, we

deny a certificate of appealability and dismiss the appeal as

interlocutory.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      DISMISSED




       *
       Although this motion was docketed in the § 2254 action, we
note that it is more appropriately construed as a separate action
under 42 U.S.C.A. § 1983 (West Supp. 2001).


                                       2